BISCHOFF, J.,
(dissenting.) This action was one to recover damages for injuries sustained through defendant’s alleged negligence, and was, therefore, one in which the parties were of right entitled to a trial by jury. The Code of Civil Procedure (section 976) provides that an issue of fact, triable by a jury, must be tried at a term held by one judge only. Obviously this requires the trial to proceed at a term of the court. The court is “an organized body, with defined powers, meeting at certain times and places *45for the hearing and decision of causes and other matters brought before it, and aided in this by its officers, viz. attorneys and counsel, to present and manage the business, clerks to record and attest its acts and decisions, and ministerial officers to execute its commands, and secure order in its proceedings.” Burrill, Law Dict.; People v. Barrett, (Sup.) 9 N. Y. Supp. 321. And a term of the court is “a definite and fixed period, prescribed by law, for the administration of judicial duties.” And. Law Dict. 1022; Horton v. Miller, 38 Pa. St. 271. The judge and officers of the court are, of course, constituents of its organization, but they are not the court, except when regularly convened at the time and place prescribed by law for the exercise of their several functions. People v. Barrett, supra. The mere assemblage, therefore, of a judge and officers of the court at times other than the terms of the court, though at the place designated by law for holding it, is no more than a collection of officers, whose acts, under assumed authority, are coram non judice, and void. Brumley v. State, 20 Ark. 78; Wightman v. Karsner, 20 Ala. 451; Greenwood v. Bradford, 128 Mass. 297; Hawes, Juris. § 27. The “term” of the court is a synonym of the “session” of the court, (And. Law Dict. 942; Bouv. Law Dict. 515; 22 Amer. & Eng. Enc. Law, p. 208;) and the interval between the time when the court temporarily adjourns and the time when it reconvenes is no part of the term, (Com. v. Gove, 151 Mass. 392, 24 N. E. 211; In re Gannon, 69 Cal. 541, 11 Pac. 240.) See, also, People v. Fancher, 50 N. Y. 288. Hence the provision of the Code of Civil Procedure that the trial must be had at a term of the court implies that the trial must proceed before the court, after it has convened, and while it is actually in session.
The charge of the trial judge is part of a jury trial. When, therefore, plaintiff’s counsel departed from the court room after the court was regularly adjourned for the day, he had the right, for the reasons hereinbefore stated, to assume that the trial was suspended, and that no further proceedings would be had therein until the court had reconvened at the time .to which it was adjourned, though the judge and other officers of the court remained in the court room. For the same reasons it was irregular on the part of the trial judge, after the adjournment, and in the absence of plaintiff’s counsel, and without the latter’s previous assent, to further instruct the jury at the request of defendant’s counsel. Section 992 of the Code of Civil Procedure is not in conflict with the views above, expressed. That section merely provides that a jury trial must be regarded as continuing until the verdict is rendered, but nowhere authorizes proceedings in the trial, except before the court, after it is properly convened, and while it is in actual session. What has been said renders it unnecessary to inquire whether counsel may frustrate the giving of further instructions to the jury by voluntary departure from the court room while the court is in actual session. That,he cannot has been held in Cornish v. Graff, 36 Hun, 160, and Wiggins v. Downer, 67 How. Pr. 65.
27or can plaintiff be said to have waived the irregularity because her counsel was in possession of information of all the facts con*46stituting it at the time when the court reconvened on the next succeeding day, and did not ask to have a mistrial declared, and a new trial" directed, until after the verdict was proclaimed. In Moore v. Railroad Co., (Com. Pl. N. Y.) 8 N. Y. Supp. 329; Lippus v. Watch Co., (Sup.) 13 N. Y. Supp. 319; Valiente v. Bryan, 66 How. Pr. 302; Gale v. Railroad Co., 13 Hun, 6; People v. Flack, 57 Hun, 96, 10 N. Y. Supp. 475; Riche v. Martin, 1 Misc. Rep. 265, 20 N. Y. Supp. 693, and other reported like cases,—it appeared that the deliberations of the jury had not yet terminated in a verdict when counsel for the party complaining of the irregularity in the trial was aware of the facts constituting it. The court, in those cases, properly held that under the circumstances the conclusion of the trial by rendition of the verdict without objection, where there was ample opportunity to make it, constituted a waiver, and that a party should not be encouraged to speculate upon the chance of a favorable verdict with furtive design to avail himself of the irregularity only if the verdict should prove to be unsatisfactory to him. In the case at bar, however, the court, at the time of the adjournment, had directed the jury to return a sealed verdict. Such a verdict had been actually delivered to the clerk, and the jury dispersed, before plaintiff’s counsel became aware of the facts constituting the irregularity. The trial, therefore, was substantially ended at the time. The jury could not be reconvened to reconsider their verdict. Nothing but the formal proclamation and record of the verdict remained. Besides, we should assume, in support of the propriety of the order appealed from, in the absence of facts in the record of this appeal to the contrary, that the learned trial judge who granted the order was justified in his conclusion that the motion for a new trial was made as soon as it could be; and, if that was so, no waiver can be predicated of the fact that it was not made until after the verdict was proclaimed. The order appealed from should be affirméd, with costs.